DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 and 27are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is indefinite because “the liquid cleaning” and “the liquid” lacks positive antecedent basis.  It is noted that claim 18 is dependent on claim 16, and claim 15, however, claim 15 recites “fluid cleaning” and not “liquid cleaning”.   Claim 27 is indefinite because “the liquid” lacks positive antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-18, 20-24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (5928425) in view of Araki et al. (US2010/0236579) and further in view of Kamikawa et al. (7637029). 
Re claim 9, Lee teaches providing a wafer 1, moving a shutter (i.e. catcher 10) to a first position below the nozzle, when the nozzle is in an inactive state, wherein the nozzle is configured to dispense a liquid on the wafer, when the nozzle is in an active state of dispensing, wherein the shutter 10 is configured to catch the liquid (col. 1-2 bridging, col. 2, lines 15-25, col. 3, lines 25-65) when the shutter is in a first position, and moving the shutter to a second position when the nozzle is in an active state.  Specifically, col. 3, lines 30-35 teaches that any chemical that remains in the nozzle 3 after the chemical processing and drips down towards the wafer will be collected in the chemical catcher 10. Col. 3, lines 35-50 teaches moving the catcher to a position “B”, wherein the catcher will not interfere with the normal processing the wafer. 
Re claim 9, Lee fails to teach securing the wafer to a support and rotating a rotational ring abutting the nozzle around a central axis.  Araki et al. teach a substrate treating apparatus.  Specifically, Araki et al. teach holding members 5 for supporting the wafer, and further teaches a rotational ring 12 
Re claim 1, Lee in view of Araki et al. teach the invention substantially as claimed with the exception of a two fluid nozzle, having different ports to dispense two different fluids.  Kamikawa et al. teach a two-fluid nozzle (Fig. 2), having two different ports for purposes of delivering a gas and liquid for treating wafer surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the modified method of Lee to include a two fluid nozzle, as taught by Kamikawa et al. for purposes of dispensing a gas and liquid unto the wafer surface. 
Re claims 10-11, refer to paragraphs 79 and 83. Specifically, Araki et al. teach a blocking plate vertically driving mechanism for moving the nozzle vertically towards the wafer support and further teaches an inclining mechanism 25 which inclines the substrate, thereby moving the wafer support vertically towards the nozzle.  Re claim 12, refer to paragraph Fig. 2 of Kamikawa et al. Specifically, Kamikawa teaches the two ports 23 and 22 that are configured to dispense two gases N2 and atomized IPA/N2 mixture.    Re claim 13, refer to elements 12, 15, and 18 of Fig. 1 and paragraph 78 of Araki et al.  Re claim 14, refer to paragraph 77 of Araki et al. which teaches deionized water. 
Re claim 15, the limitations are similar to that of claim 9, with the exception of removing the wafer from the support when the shutter is in the on coverage position.   The prior art of Lee in view of Araki et al. fail to teach the claimed limitations.  However, the examiner argues that it would have been obvious and advantageous to the skilled artisan before the effective filing date of the claimed invention to remove the wafer from the support in order to prevent any liquid from dripping on the wafer since Lee specifically acknowledges the detrimental effects of allowing chemical drips on the wafer after processing (col. 1, lines 35-45).  In reference to setting the shutter in the off position in response to the nozzle being active while dispensing the fluid or setting the shutter on a coverage position after performing the fluid cleaning, refer to the teachings of Lee et al., as described above. In reference to the limitations directed to the two fluid nozzle, refer to the teachings of Kamikawa et al. as described above.  Re claim 16, refer to Fig. 1 of Araki et al. and Fig. 2 of Kamikawa et al.  Re claims 17-18, Lee in view of Araki et al. fail to teach the claimed limitations.  However, since Lee teaches using the catcher to collect any chemical falling from the injection nozzle, it would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to position the catcher after any type of chemical processing step, in order to prevent, reduce or inhibit the detrimental effects on the wafer surface.  Re claim 20, Lee in view of Araki et al. fail to teach purging the liquid from the shutter in response to removing the wafer from the support.  The examiner argues that it would have been obvious and advantageous to the skilled artisan to remove any and all liquids from the shutter after the wafer is removed from the wafer support in order to further prevent any dripping on additional wafers being processed as the shutter is moved from various positions. Furthermore, removing the liquid from the shutter would only serve to dry the shutter, thereby preventing detrimental effects during processing of additional wafers.  Re claim 21, refer to Kamikawa et al. (Fig. 2).  Re claims 22-23, refer to the teachings of Kamikawa et al. and Araki et al. Re claim 24, the limitations are similar to claims 9 and 15, as previously taught by the prior art of Lee, Araki et al., and Kamikawa et al.  Re claim 28, refer to element 30 of Lee et al. 
Claims 19, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (5928425) in view of Araki et al. (US2010/0236579) and further in view of Kwak et al. (US2005/0170072).
Re claim 19, 25-27, Lee in view of Araki et al. teach the invention substantially as claimed with the exception of dispensing a gas to purge a liquid, wherein the dispensed gas is at a predetermined pressure level.  However, it is noted that the concept of using a pressurized gas to remove a liquid is notoriously well known in the art, as evidenced by Araki et al.  Specifically, Araki et al. teach using N2 to remove liquid (i.e. water) from the substrate surface, thereby drying a surface.   Paragraph 85 of Kwak et al. teach cleaning a nozzle 150 by blowing a suitable gas having a sufficient velocity against the surface of the nozzle to remove residual liquid.  Kwak et al. is relied upon as a general teaching of removing liquid using a pressurized gas.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Lee to include blowing a gas at the liquid, as taught by Kwak et al., for purposes of removing residual liquid and therefore, drying the surface.  In reference to the pressure, the examiner takes the position that it that “predetermined pressure level” reads on any pressure of the gas, and therefore, the limitations are met by the prior art.  Re claims 25-26, the claims are directed to collecting liquid on the shutter and purging with a gas.  As previously discussed, Lee et al. teach collecting liquid with a catcher. Kwak et al. teach it is well known in the art to purge a liquid using a pressurized gas to dry the liquid. 
Response to Arguments
The rejection of the claims, under 112, second paragraph is maintained for the reasons set forth above. 
The rejection of the claims, as being unpatentable over Lee in view of Araki et al. is maintained.  The newly amended limitations are taught by Kamikawa et al.  Additionally, the concept of two fluid nozzles, are well known in the art, as further evidenced by Miyagi et al., Ishibashi et al., and Kai et al. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc